             Case 6:20-cv-00125-ADA Document 58 Filed 11/20/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

CAMERON INTERNATIONAL                           §
CORPORATION,                                    §
                                                §
                 Plaintiff,                     §
                                                §    CIVIL ACTION NO. 6:20-cv-00125
        v.                                      §
                                                §
NITRO FLUIDS, L.L.C.,                           §    JURY TRIAL REQUESTED
                                                §
                 Defendant.                     §
                                                §
                                                §

               DEFENDANT NITRO FLUIDS, LLC’s OPPOSED1 MOTION
                      TO SUSPEND ALL DEADLINES
    PENDING RESOLUTION OF MOTIONS TO TRANSFER OR DISMISS (DKT. 16, 17)

        Defendant Nitro Fluids, LLC (“Nitro”) requests that the Court suspend all case deadlines

pending resolution of Nitro’s motions to dismiss or transfer the case (Dkt. 16, 17) to the Southern

District of Texas, where the first-filed action between the parties is currently pending (the

“Houston case”).

        The Court originally found that there was a substantial overlap between this case and the

Houston case, making the Houston case the first-filed proceeding. Dkt. 33 at 10.2 However, the

Court concluded that, because the balance of the Volkswagen convenience factors did not favor




1
  Pursuant to Local Rule. CV-7(i), the parties have conferred in a good-faith attempt to resolve
this matter. Cameron’s counsel indicates that it is opposed to the requested relief and therefore
no agreement could be made.
2
  Since the Court’s original analysis, Nitro has filed counterclaims in the Houston case against
Cameron for non-infringement and invalidity of the patents-in-suit in the instant case, further
increasing the overlap between the two cases. Cameron Int’l Corp. v. Nitro Fluids L.L.C., C.A.
No. 4:18-cv-2533, Dkt. 112 (S.D. Tex. Oct. 9, 2020).


                                                 1
          Case 6:20-cv-00125-ADA Document 58 Filed 11/20/20 Page 2 of 5




transfer, that compelling circumstances existed, warranting the avoidance of the application of the

first-to-file rule. Id. at 21-22. Accordingly, the Court denied Nitro’s motions. See id.

        On Nitro’s petition for a writ of mandamus, the Federal Circuit vacated the Court’s order

and instructed the Court to conduct further proceedings consistent with the appellate court’s order,

which explained that the Plaintiff carries the burden of showing that the balance of transfer factors

actually favors the second-filed forum in order to find compelling circumstances. Dkt. 54 at 5, 8.

The court of appeals further explained that the Court’s analysis of the two factors found to weigh

against transfer—court congestion and practical problems—required revisiting because, among

other things, the two courts will still be required to resolve overlapping issues. Id. at 6-8.

        Since that writ issued, the Federal Circuit has further reiterated that, “once a party files a

transfer motion, disposing of that motion should unquestionably take top priority.” In re Apple,

Inc., No. 2020-135, 2020 U.S. App. LEXIS 35326 at *6-7 (Fed. Cir. Nov. 9, 2020) (citing

McDonnell Douglas Corp. v. Polin, 429 F.2d 30, 30 (3d Cir. 1970) for the proposition that

“[j]udicial economy requires that another district court should not burden itself with the merits of

the action until it is decided that a transfer should be effected”). The Federal Circuit has also

explained that any activity on the merits after a motion to transfer is filed cannot be considered in

the transfer analysis. Id. at *21.

        Since the Court’s initial decision on Nitro’s motion was vacated, the parties have proceeded

with discovery and other deadlines pursuant to the Court’s standard schedule, based on the trial

date set by the Court at the Markman hearing. Dkts. 51, 57. However, given the pending motions

to transfer and dismiss, judicial economy favors suspending all remaining deadlines until the Court

decides the outstanding motions. See, e.g., In re Google, Inc., No. 2015-138, 2015 U.S. App.

LEXIS 16544, at *2-3 (Fed. Cir. July 16, 2015) (staying district court case until decision on motion




                                                   2
          Case 6:20-cv-00125-ADA Document 58 Filed 11/20/20 Page 3 of 5




to transfer and explaining that delays in deciding such motions frustrate the statutory intent to

prevent waste and protect litigants, witnesses, and the public against unnecessary inconvenience

and expense).

       The Court has the inherent power to control its own docket, including the power to suspend

deadlines or otherwise stay proceedings. Soverain Software LLC v. Amazon.com, Inc., 356 F. Supp.

2d 660, 662 (E.D. Tex. 2005) (citing Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)). In

determining whether to suspend case deadlines in similar circumstances, courts have analyzed the

following factors: (1) whether a stay will unduly prejudice or present a clear tactical disadvantage

to the nonmoving party; (2) whether a stay will simplify the issues in question and trial of the case;

and (3) whether discovery is complete and whether a trial date has been set. See id. Here, all factors

support a stay pending resolution of Nitro’s motions to dismiss and to transfer.

       As to the first factor, a slight delay will not prejudice or disadvantage Cameron. On the

contrary, Cameron will benefit from the stay, in that substantial time and expense directed to

discovery and other preparations for trial will be saved or postponed. Further, no matter the Court’s

decision, Cameron will have its day in court—either here or in the Houston case.

       Suspending current deadlines will clearly simplify the issues in question and trial of the

case, considering the overall litigation between the parties. Given the substantial overlap between

the patents-in-suit and accused systems here and in the Houston case, should the Court grant either

of Nitro’s motions, the exact same issues will be adjudicated in the Houston case. And a short stay

serves the interest of judicial economy by limiting potentially duplicative work by both parties

should the Court ultimately grant either of Nitro’s motions.

       Finally, although the Court has set a trial date, discovery is not complete and is not

scheduled to be completed until May 31, 2021. Given the substantial resources the parties will




                                                  3
         Case 6:20-cv-00125-ADA Document 58 Filed 11/20/20 Page 4 of 5




devote to discovery here, a short stay of deadlines until the Court decides Nitro’s motions will

benefit both parties by eliminating unnecessary expenses. Otherwise, the parties will be forced to

continue with preparing the case for trial at great expense, which may possibly be avoided should

the Court grant either of Nitro’s motions. Further, because the Houston case will proceed no matter

how the Court rules, if the Court ultimately transfers this case to Houston the parties will benefit

from the efficiencies of conducting all discovery in a single case and forum.

       Accordingly, Nitro requests the Court suspend all deadlines until it decides Nitro’s motions

to dismiss and to transfer, pursuant to the guidance from the Federal Circuit. A short stay of case

deadlines will benefit both parties in conserving scarce resources, and will prejudice neither.



 November 20, 2020                                   Respectfully submitted,

                                                     /s/ J. David Cabello
                                                     J. David Cabello
                                                     Attorney-in-Charge
                                                     J. David Cabello
                                                     Texas Bar No. 03574500
                                                     James H. Hall
                                                     Texas Bar No. 24041040
                                                     Stephen D. Zinda
                                                     Texas Bar No. 24084147
                                                     CABELLO HALL ZINDA, PLLC
                                                     801 Travis Street, Suite 1610
                                                     Houston, TX 77002
                                                     Tel: 832-631-9990
                                                     Fax: 832-631-9991
                                                     Email: david@chzfirm.com
                                                     Email: james@chzfirm.com
                                                     Email: stephen@chzfirm.com

                                                     Attorneys for Defendant Nitro Fluids, LLC




                                                 4
          Case 6:20-cv-00125-ADA Document 58 Filed 11/20/20 Page 5 of 5




                               CERTIFICATE OF CONFERENCE

       Pursuant to Rule CV-7(i) of the Local Court Rules, the undersigned certifies that the parties

have conferred in a good-faith attempt to resolve this matter. Cameron’s counsel indicates that it is

opposed to the requested relief and therefore no agreement could be made.


                                                      /s/ J. David Cabello
                                                      J. David Cabello


                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on November 20, 2020 a true and correct copy of the

foregoing document was electronically filed with the Clerk of Court using the CM/ECF system,

which sends notifications of such filing to all counsel of record who have consented to accept

service by electronic means.



                                                      /s/ Sherri Brunner
                                                      Sherri Brunner




                                                 5
